DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-3, 5,7-9, 17-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

RESPONSE TO AMENDMENT
This Non-Final Office Action is in response to Applicant’s Remarks/Amendments filed on 12 September, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-3, 5, 7-9, and 17-31 are pending.
Claims 4, 6, and 10-16 have been cancelled.
Claims 19-31 are new.

Drawings
The drawings are objected to because figures 1 is illegible to the details shown. The image, when printed in gray scale, is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “motion device configured to move the cooling plate substantially perpendicularly to the longitudinal direction of the cooling plates” in claims 7 and 19; “holding devices” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, and 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1-2, 5, 7, 25 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
With regards to claim 1, it is unclear to what degree the movement of the cooling plates are considered to be “substantially” perpendicular to the longitudinal direction of the cooling plates. The specification fails to provide any guidance, e.g., teaching or examples that can be used without a precise numerical measurement or standard to determine the metes and bounds of the claim, to the meaning of “substantially”, such that a rejection is proper due to the scope of the term not being understood when read in light of the specification. See MPEP 2173.05(b) – I. For examination purposes, it is being interpreted the claim limitation is directed to the movement being perpendicular to a longitudinal direction of the cooling plates. Claims 2-3, 5, 7-9, and 17-31 depend from rejected claim 1, and thereby, are further rejected under 35 U.S.C. 112(b).
With regards to claim 2, it is unclear to what degree the cooling plate is considered to be rectangular. The specification fails to provide any guidance, e.g., teaching or examples that can be used without a precise numerical measurement or standard to determine the metes and bounds of the claim, to the meaning of “substantially”, such that a rejection is proper due to the scope of the term not being understood when read in light of the specification. See MPEP 2173.05(b) – I. For examination purposes, it is being interpreted the claim limitation is directed to the cooling plates having a rectangular area. 
With regards to claim 5, it is unclear to what degree the plates are positioned relative to one another, when characterized by “substantially” one above another. The specification fails to provide any guidance, e.g., teaching or examples that can be used without a precise numerical measurement or standard to determine the metes and bounds of the claim, to the meaning of “substantially”, such that a rejection is proper due to the scope of the term not being understood when read in light of the specification. See MPEP 2173.05(b) – I. For examination purposes, it is being interpreted the claim limitation is directed to the plates being one above another.
With regards to claim 7, it is unclear to what degree the movement of the cooling plates are considered to be “substantially” perpendicular to the longitudinal direction of the cooling plates. The specification fails to provide any guidance, e.g., teaching or examples that can be used without a precise numerical measurement or standard to determine the metes and bounds of the claim, to the meaning of “substantially”, such that a rejection is proper due to the scope of the term not being understood when read in light of the specification. See MPEP 2173.05(b) – I. For examination purposes, it is being interpreted the claim limitation is directed to the movement being perpendicular to a longitudinal direction of the cooling plates. Claims 8 and 19 depend from rejected claim 7, and thereby, are further rejected under 35 U.S.C. 112(b).
With regards to claim 25, it is unclear to what degree the containers are positioned relative to one another, when characterized by “substantially” one above another. The specification fails to provide any guidance, e.g., teaching or examples that can be used without a precise numerical measurement or standard to determine the metes and bounds of the claim, to the meaning of “substantially”, such that a rejection is proper due to the scope of the term not being understood when read in light of the specification. See MPEP 2173.05(b) – I. For examination purposes, it is being interpreted the claim limitation is directed to the containers being one above another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 17-24, and 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BROWN (US 2005/0180998 A1).
As to claim 1, BROWN discloses a cooling plate assembly (abstract) comprising:
cooling plates (28, 428-428, 628, 728,826/827); and
a carrier (structure moving plates, such as piston, 405/605-810 ; par. 49, 72, 76, 77),
wherein:
the cooling plates are mounted to the carrier (figures 13, 16, 19, 20, 23, and 24) so as to be movable perpendicularly to a longitudinal direction (lengthwise direction of the cooling plates) of the cooling plates (such as shown in figures 2-3; par. 19-20); and
the cooling plates project freely away from the carrier(figure 3; par. 20) so as to be introducible (figure 3; par. 57, 60, 75) into a hollow body (structural frame of 15 and/or structural frame of the cart, 290, which is provided, as shown in figure 15 and explained in par. 75) and removable(figure 2; par. 57, 60, 75) from the hollow body via an opening (210/211 and/or opening of the cart; par. 57, 60, 75) by moving the carrier (par. 49, 72, 76, 77, in view of the carrier being the actuator to move the plates between the uncompressed and compressed states).

As to claim 2, BROWN discloses wherein at least one of the cooling plates has a rectangular area (figures 11, 17, 18, 21, 22).

As to claim 3, BROWN discloses wherein at least one of the cooling plates is supported exclusively at an edge thereof (figures 16, 19, 20, 22, 23).

As to claim 7, BROWN discloses further comprising a motion device (various shafts, pivoting members, and linkages described in par. 72) configured to move the cooling plates perpendicular to the longitudinal direction of the cooling plates (par. 72, which provides operation of the piston drives the movement of the shafts, pivoting members, and linkages to cause action of the plates, similarly to figures 2-3 to compress or decompress the containers, 10). 

As to claim 8, BROWN discloses where the motion device is a scissor lift (par. 72; figures 10-12).

As to claim 9, BROWN discloses wherein at least one of the cooling plates has temperature control passages or temperature control medium (par. 45); and
the cooling plate assembly further comprises an apparatus for cooling the temperature control medium (par. 75).

As to claim 17, BROWN discloses an assembly comprising:
the cooling plate assembly as set forth in claim 1 (see rejection of claim 1); and
a body arrangement (290 with 15) for holding (par. 49 and 61) containers (10) to be cooled (par. 45), the body arrangement including: (i) the hollow body (structural frame of 290 and 15); and (ii) holding devices (292) for spaced holding of the containers in the hollow body (par. 75),
wherein the holding devices are arranged in the hollow body such that the cooling plates are introducible and removable from the hollow body, between the containers, via the opening (par. 57, 60, 75).

As to claim 18, BROWN discloses a method of temperature control of material (abstract) in containers (10) using the cooling plate assembly as set forth in claim 1 (see rejection of claim 1), the method comprising:
holding the containers in the hollow body(par. 57, 60, 75);
introducing the cooling plates into the hollow body between the containers(figure 15; par. 75); and
temperature-controlling the containers together with the material therein by the cooling plates (par. 45 and 75).

As to claim 19, BROWN discloses wherein the motion device is supported on the carrier (par. 72, the piston actuates the motion device, such that the piston supports the motion device).

As to claim 20, BROWN discloses wherein the holding devices are projections in the hollow body for supporting the containers (figure 8, the rails are projected inside the hollow body to support the containers, 10, via the frames 15).

As to claim 21, BROWN discloses wherein the projections are parallel to an introduction direction for the containers (the containers are provided into the openings between the rails of the hollow body; See MPEP 2114 – II of which the frames can be slide in through the front opening of the cart, 290, or from the top of the car, 290, upon either direction of which the projections would be parallel to the introduction direction of the containers therein).

As to claim 22, BROWN discloses wherein the cooling plates are displaceable such that at least one of the cooling plates can contact at least one of the containers which is adjacent to the at least one of the cooling plates (par. 57, 60, 75; figures 2-3).

As to claim 23, BROWN discloses wherein the hollow body is made from a heat-insulating material (par. 59).

As to claim 24, BROWN discloses further comprising the containers (10).

As to claim 26, BROWN discloses wherein:
the holding device are projections in the hollow body for supporting the containers (figure 8, the rails are projected inside the hollow body to support the containers, 10, via the frames 15); and
the containers have extensions for resting on the projections (100; par. 52-53).

As to claim 27, BROWN discloses wherein the cooling plates are liftable such that at least one of the cooling plates can contact at least one of the containers (par. 57, 60, 75; figures 2-3).

As to claim 28, BROWN discloses wherein the cooling plates and containers are displaceable such that at least one of the cooling plates can contact at least one of the containers which is adjacent to the at least one of the cooling plates (par. 57, 60, 75; figures 2-3).

As to claim 29, BROWN discloses wherein the cooling plates are displaceable such that the cooling plates can contact the containers, respectively (par. 57, 60, 75; figures 2-3).

As to claim 30, BROWN discloses wherein the temperature-controlling is at least one of freezing or defrosting (par. 45 and 49).

As to claim 31, BROWN discloses wherein the material is liquid (par. 51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROWN (US 2005/0180998 A1), in view of FLETCHER JR (US 2,235,209).
As to claim 5, BROWN discloses the positioning of the cooling plates to be adjacent to one another in a horizontally stacked fashion, as opposed to the cooling plates being arranged one above another, as required by the claims. 
FLETCHER JR, however, teaches a cooling plate assembly which includes cooling plates (18), which are coupled to an exterior fluid source that provides fluid into the hollow interior of the plates (col.2, lines 22-26), so as to freeze material provided in the spaces between the cooling plates placed one above another (figure 4 and 7). Freezing occurs by compression of the material to be frozen between the adjacent cooling plates to ensure heat transfer on all size of the material and enables quick freezing (col.2, lines 26-32). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BROWN with the teachings of FLETCHER JR, to provide the cooling plates being arranged one above another for the purposes of ensuring all sides are provided heat transfer and enable quick freezing of material, as provided by FLETCHER JR. More so, it is seen that rearranging the parts such that the cooling plates are arranged one above another, involves only routine skill in the art, while the device having the claimed arrangement of cooling plates would not operate different than the prior art device, as exemplified by the teachings of FLETCHER JR. In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP 2144.04 – VI (B).

As to claim 25, BROWN discloses the positioning of the cooling plates to be adjacent to one another in a horizontally stacked fashion, as opposed to the cooling plates being arranged one above another, such that the material held by the holding devices is further provided to be horizontally stacked adjacent to one another. Doing so provides the material held by the holding devices is able to be provided between the adjacent plates, which actuate to compress and decompress the material during temperature control cycles.
FLETCHER JR, however, teaches a cooling plate assembly which includes cooling plates (18), which are coupled to an exterior fluid source that provides fluid into the hollow interior of the plates (col.2, lines 22-26), so as to freeze material provided in the spaces between the cooling plates placed one above another (figure 4 and 7), such that the material to be cooled are further introduced one above one another between the cooling plates. Freezing occurs by compression of the material to be frozen between the adjacent cooling plates to ensure heat transfer on all size of the material and enables quick freezing (col.2, lines 26-32). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BROWN with the teachings of FLETCHER JR, to provide the cooling plates being arranged one above another, such that the material to be temperature controlled is further placed one above another, for the purposes of ensuring all sides are provided heat transfer and enable quick freezing of material, as provided by FLETCHER JR. More so, it is seen that rearranging the parts such that the cooling plates, and subsequently the material being held in the holding device when provided between the cooling plates, are arranged one above another, involves only routine skill in the art, while the device having the claimed arrangement of cooling plates and holding device holding the containers to be cooled by the cooling plates would not operate different than the prior art device, as exemplified by the teachings of FLETCHER JR. In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. See MPEP 2144.04 – VI (B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            	10/21/2022